Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Status
Claims 1-6, 9-16, 18-21, 33, 35-39 are pending.  Claims 7-8. 17. 22-32. 34. 40-83 are cancelled.  Claims 1-6, 9-16, 18-21, 33, 35-39 are under current examination.
Information Disclosure Statement
The Information Disclosure Statements (IDS) filed on 2/11/2020, 10/7/2019, 2/5/2019, 11/30/2018 consisting of 5 sheets are in compliance with 37 CFR 1.97.  Accordingly, examiner has considered the Information Disclosure Statements.
Priority
This application claims benefit  as a 371 of PCT/US17/35718 (filed 06/02/2017) which claims benefit of 62/345,575 (filed 06/03/2016) and claims benefit of 62/361,292 (filed 07/12/2016).  The instant application has been granted the benefit date, 03 June 2016, from the application 62/345,575. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 recites the limitation "the costimulatory molecule" in line 1.  However, claim 15 (from which claim 16 depends) recites “an immunological fusion partner.”  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Ballint
Claims 1, 5-6, 20-21, 38-39 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Ballint et al. (US-8298549, published 30 October 2012).
Claim 1 is directed to a composition comprising a replication-defective virus vector comprising a nucleic acid sequence encoding a HER2/neu antigen that is a fragment of a native HER2/neu protein.
Claims 5-6 are directed to the composition of claim 1, wherein the replication-defective virus vector is an adenovirus vector comprising a deletion in E2b.
	Claim 38 is directed to a method of enhancing an immune response in a subject in need thereof, the method comprising administering a therapeutically effective amount of the composition of claim 1 to the subject.
	Claim 39 is directed to a method of treating a cancer in a subject in need thereof, the method comprising administering a therapeutically effective amount of the composition of claim 1 to the subject.
	Ballint et al. teach claims 1 and 11-12 (col.48):

    PNG
    media_image1.png
    323
    509
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    141
    515
    media_image2.png
    Greyscale

	The method of claim 12 of Ballint et al. provides a method of using a product comprising a replication defective adenovirus vector comprising a deletion of the E2b and encodes a fragment of Her2/neu antigen.  Furthermore, the method of Ballint et al. generates an immune response against cancer antigens.  Furthermore, Ballint et al teach col.40, line 4 teach “Ad5 [El-, E2b-]-HER2 vector.”
Claims 20-21 recite that the composition of claim 1 further comprises an additional target antigen.  The reader will notice that claim 1 of Ballint recites a composition comprising a second antigen.  When coupled with claim 12 of Ballint, the limitations of  instant claims 20-21 are anticipated.  
Ballint’s claim 12 anticipates all the active method steps of instant claims 38-39.
	 Accordingly, Ballint et al. anticipated the instant claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Ballint
Claims 1, 5-6, 9, 20-21, 33, 35-39 are rejected under 35 U.S.C. 103 as being unpatentable over Ballint et al. (US-8298549, published 30 October 2012).

Claim 35 is composition of claim 1 and a pharmaceutically acceptable carrier.   Ballint et al. teach the Ad5 [E1-, E2b-]-HER2 vector was manufactured and dialyzed against a HEPES, sucrose buffer col. 40, line 26.  Claim 36 is a  host cell comprising a composition of claim 1.  Ballint et al. teach the Ad5 [E1-, E2b-]-HER2 vector was infected in E.C7 cells and A-549 cells (col.40, lines 25 and 36).  Claim 37 is a method for preparing a pharmaceutical composition according to claim 35.  Clearly, Ballint et al. teaches methods of making Ad5 [E1-, E2b-]-HER2 vector.
Claim 9 is directed to the composition of claim 1, wherein the composition comprises from at least 1x 109 to at least 5x1012 virus particles.  Ballint et al. teach “1010 viral particles of Ad5 [El-, E2b-]-HER2” (col. 6, line 22).  MPEP 2131.03.
Ballint also teaches their adenovirus vectors comprise reporter genes and selectable markers (col. 19, line 57 through col. 20, line 3), thereby suggesting the limitations of claim 33.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine elements from within Ballint et al. to practice the instant invention (pharmaceutical compositions). 
Regarding the rationale for combining prior art elements according to known methods to yield predictable results, all of the claimed elements were known in the prior 
The skilled artisan would have had a reasonable expectation of success in combining the teachings of Ballint et al. because each of these teachings generated producing an adenovirus comprising an nucleic acid fragment in a pharmaceutical composition have been practiced prior to the instant application.
Therefore the composition and method as taught by Ballint et al. would have been prima facie obvious over the  composition and method of the instant application.

Ballint & Alsobrook
Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Ballint et al. (US-8298549, published 30 October 2012) in view of Alsobrook et al. (WO2003/064628).
As described above, claim 1 is anticipated or obvious over Ballint,   While Ballint teaches that Her2/neu known to a person of ordinary skill in the art is encompassed by their teachings, Ballint did not provide SEQ ID NOs for Her2/neu.

Therefore, it would be obvious for a person of ordinary skill in the art to use the Her2/neu sequence of Alsobrook when practicing the products and methods of Ballint, which does not seem to actually provide the Her2/neu sequence in its specification.
Regarding the rationale for combining prior art elements according to known methods to yield predictable results, all of the claimed elements were known in the prior art and one skilled in the art could have combined the element as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  Each of the elements (fragments of Her2/Neu; product and method comprising nucleic acid vaccine that uses Ad5ΔE2b; adenovirus compositions comprising pharmaceutically acceptable carriers; nucleic acid sequence for Her2/neu) are taught by Ballint and further they are taught in various combinations and are shown to be immunogenic or used as vaccines.  It would be therefore predictably obvious to use a combination of these three elements in a vaccine.  
The skilled artisan would have had a reasonable expectation of success in combining the teachings of Ballint et al. and Alsobrook et al. because incorporating the 
Therefore the composition and method as taught by Ballint et al. and Allsbrook et al. would have been prima facie obvious over the  composition and method of the instant application.

Ballint & Khlief
Claims 14-16,18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Ballint et al. (US-8298549, published 30 October 2012) in view of Khleif et al. (US2002/0044948).
Claims 14-16 and 18-19 recite the composition of claim 1 further comprises nucleic acids encoding costimulatory molecules (e.g., B7, ICAM-1, LFA-3), including as a fusion protein and in same or different replication-defective viral vectors.
As described above, claim 1 is anticipated or obvious over Ballint,   While Ballint teaches that Her2/neu known to a person of ordinary skill in the art is encompassed by their teachings, Ballint did not provide guidance for combining the Her2/neu tumor antigen with costimulatory molecules (e.g., B7, ICAM-1, LFA-3).
Khleif et al. teach a method for eliciting an immune response by administering a tumor antigen (e.g., Her-2neu) and co-stimulatory molecules (e.g., B7, ICAM-1, LFA-3) (abstract, parag. 0060 and 0063).  The system of Klheif et al. encompasses many embodiments, including systems where the tumor antigen and the co-stimulatory molecules are delivered separately.  Additionally, Khleif et al. teach a “peptide or protein 
While the system of Khleif does not use adenoviral vectors to deliver either the Her2/neu antigen or the costimulatory molecules (e.g., B7, ICAM-1, LFA-3), Ballint uses replication defective adenovirus vectors to deliver multiple  antigens on the same or different viral vector.  Therefore, a person of ordinary skill in the art would understand that the alternatives cited in claims 14-16,18-19 would be variations that could be predictably manufactured and delivered, according to the design choices of a medical scientist. 
Therefore, it would be obvious for a person of ordinary skill in the art to combine the immunostimulatory molecules (e.g., B7, ICAM-1, LFA-3) of Khleif with the products and methods of Ballint.
Regarding the rationale for combining prior art elements according to known methods to yield predictable results, all of the claimed elements were known in the prior art and one skilled in the art could have combined the element as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention.  Each of the elements (fragments of Her2/Neu; product and method comprising nucleic acid vaccine that uses Ad5ΔE2b; adenovirus compositions comprising pharmaceutically 
The skilled artisan would have had a reasonable expectation of success in combining the teachings of Ballint et al. and Khleif et al. because incorporating the costimulatory sequences of Khleif into an adenovirus would be simple for a molecular biologist. This type of technique is practiced every day in laboratories devoted to gene therapy.
Therefore the composition and method as taught by Ballint et al. and Khleif et al. would have been prima facie obvious over the  composition and method of the instant application.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 11, 12 of U.S. Patent No. Ballint et al. (US-8298549).
. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 12 of US-8298549 is a species of the broader genus described by instant claim 1 (see below):
Instant claim 1 is directed to a composition comprising a replication-defective virus vector comprising a nucleic acid sequence encoding a HER2/neu antigen that is a fragment of a native HER2/neu protein.
Claims of US-8298549 are shown below:

    PNG
    media_image1.png
    323
    509
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    141
    515
    media_image2.png
    Greyscale

Accordingly, the claims of US-8298549 would anticipate the instant claims.

Conclusion
No claims are allowed.
Examiner Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott Long whose telephone number is 571-272-9048.  The examiner can normally be reached on Monday-Friday; 10am-6:30pm.
Christopher Babic, can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/SCOTT LONG/
Primary Examiner, Art Unit 1633